DETAILED ACTION
Status of the Application
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This communication is a final action in response to applicant’s communications filed on 9/6/2022. Claims 1-20 are currently pending and have been considered below. 

Claim Objections
Claims 1, 15 and 18 are objected to because of the following informalities: the claims recite “wherein when the transaction task is location-dependent, it is performable at a second location” which should be corrected as “wherein when the transaction task is location-dependent, the transaction task is performable at a second location”.  Appropriate correction is required.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. Claims 1-20 are determined to be directed to an abstract idea. 
The claims 1-20 are directed to a judicial exception (i.e., law of nature, natural phenomenon, or abstract idea), without providing a practical application integration and without providing significantly more. 
As per Step 1 of the subject matter eligibility analysis, Claims 1-17 are directed to a method (i.e., process), Claims 18-20 are directed to a system (i.e., machine/apparatus) which are statutory categories of invention.
As per Step 2A-Prong 1 of the subject matter eligibility analysis, Claims 1 and 18 are directed specifically to the abstract idea of managing scheduling of transaction tasks by receiving, from a user, a transaction task to be scheduled; determining scheduled tasks of the user; providing a notification to the user including a suggested time and day for performing the transaction task at a first location based on a scheduled location for at least one of the scheduled tasks; receiving current location information for the user at a current time corresponding to a route displayed on a map; determining that the transaction task is no longer available to be completed at the first location based on the current location information for the user, determining whether the transaction task is location-dependent or location-independent, wherein when the transaction task is location-dependent, it is performable at a second location; determining a likely future location based on the past activities of the user; determining in response to a determination that the transaction task corresponds to multiple locations, whether the current location information and the likely future location indicate an improvement to one or more parameters associated with the suggested time and day, the one or more parameters including at least one location based parameter related to the second location and one non-location based parameter; and in response to determining that the current location information and the predicted likely location indicate the improvement, modify the route displayed on the map at the current time to include a stop to perform the transaction task at a second location, all of which include certain methods of organizing human activities, specifically commercial and legal interactions (contracts, sales activities or behaviors), and managing personal behavior (managing task schedule for one or more users). Claim 15 is directed specifically to the abstract idea of managing scheduling of transaction tasks by providing a notification to a user including a suggested time and day for performing a transaction task at a first location based on a scheduled location for a previously scheduled task; receiving current location information for the user corresponding to a route displayed on a map of a user device; determining that the transaction task is no longer available to be completed at the first location based on the current location information for the user; determining whether the transaction task is location-dependent or location-independent, wherein when the transaction task is location-independent, it is performable at a second location; determining a likely future location based on past activities of the user; and in response to determining that the current location information and the likely future location indicate an improvement to one or more parameters associated with the suggested time and day, and in response to a determination that the transaction task corresponds to multiple locations, modifying the route displayed on the map to include a stop to perform the transaction task at a second location, all of which include certain methods of organizing human activities, specifically commercial and legal interactions (contracts, sales activities or behaviors), and managing personal behavior (managing task schedule for one or more users). Claims 2-3 are further directed to the abstract idea of performing functions provided above for claims 1 with further details provided by wherein the scheduled tasks are included on a calendar (paper) of a user and wherein providing the notification includes adding the transaction task to the calendar (paper) at the suggested time and day which include certain methods of organizing human activities for similar reasons provided above for claim 1. Claims 4 and 20 are further directed to the abstract idea of performing functions provided above for claims 1 and 18 with further details provided by wherein the scheduled tasks are determined from collected data including data of past user habits and locations which include certain methods of organizing human activities for similar reasons provided above for claim 1 and 18.  Claims 5-6 and 16-17 are further directed to the abstract idea of performing functions provided above for claims 1 and 15 with further details on user modifications to the suggested time and day and actions in response to the user modifications which include certain methods of organizing human activities for similar reasons provided above for claim 1 and 15. Claims 7-8, 11 and 13-14 are further directed to the abstract idea of performing functions provided above for claims 1 with further details on receiving the task and providing notifications/indications which include certain methods of organizing human activities for similar reasons provided above for claim 1. Claim 9 is further directed to the abstract idea of performing functions provided above for claims 1 with further directed to the abstract idea of determining the suggested time and day based on at least one of cash stock of an automated teller machine (ATM), a current wait time at a bank branch, traffic information, weather, construction, or a user preference which include certain methods of organizing human activities for similar reasons provided above for claim 1. Claim 10 is further directed to the abstract idea of performing functions provided above for claims 1 with further directed to the abstract idea of rescheduling the suggested time and day in response to determining a change in one of the scheduled tasks which include certain methods of organizing human activities for similar reasons provided above for claim 1. Claims 12 and 19 are further directed to the abstract idea of performing functions provided above for claims 1 and 18 with further details type/specifics of the one or more parameters which include certain methods of organizing human activities for similar reasons provided above for claim 1 and 18. After considering all claim elements, both individually and in combination and in ordered combination, it has been determined that the claims do not amount to significantly more than the abstract idea itself. 
As per Step 2A-Prong 2 of the subject matter eligibility analysis, while the claims 1-20 recite additional limitations which are hardware or software elements, such as processor, display on a user interface, database, first device, second device, a website, {a location service of} a mobile device, a user device, a self- service terminal (SST), or an automated teller machine (ATM), interface, these limitations are not enough to qualify as a practical application being recited in the claims along with the abstract idea since these elements are merely invoked as a tool to apply instructions of an abstract idea in a particular technological environment, and mere application of an abstract idea in a particular technological environment and merely limiting the use of an abstract idea to a particular technological field do not integrate an abstract idea into a practical application (MPEP 2106.05(f)&(h)). The claims do not amount to "practical application" for the abstract idea because they neither (1) recite any improvements to another technology or technical field; (2) recite any improvements to the functioning of the computer itself; (3) apply the judicial exception with, or by use of, a particular machine; (4) effect a transformation or reduction of a particular article to a different state or thing; (5) provide other meaningful limitations beyond generally linking the use of the judicial exception to a particular technological environment. Alternatively, as per claims 1-20, receiving or transmitting data over a network (among devices), e.g., using the Internet to gather data, and retrieving data from a memory such as database, data being output for display on a user interface are mere data gathering and/or insignificant extra-solution activity (See MPEP 2106.05(d) & (g)), which do not provide significantly more to an abstract idea.
As per Step 2B of the subject matter eligibility analysis, while the claims 1-20 recite additional limitations which are hardware or software elements, such as processor, display on a user interface,  database, first device, second device, a website, {a location service of} a mobile device, a user device, a self- service terminal (SST), or an automated teller machine (ATM), interface, these limitations are not enough to qualify as “significantly more” being recited in the claims along with the abstract idea since these elements are merely invoked as a tool to apply instructions of an abstract idea in a particular technological environment, and mere application of an abstract idea in a particular technological environment and merely limiting the use of an abstract idea to a particular technological field do provide significantly more to an abstract idea (MPEP 2106.05 (f) & (h)). The claims do not amount to "significantly more" than the abstract idea because they neither (1) recite any improvements to another technology or technical field; (2) recite any improvements to the functioning of the computer itself; (3) apply the judicial exception with, or by use of, a particular machine; (4) effect a transformation or reduction of a particular article to a different state or thing; (5) add a specific limitation other than what is well-understood, routine and conventional in the field; (6) add unconventional steps that confine the claim to a particular useful application; nor (7) provide other meaningful limitations beyond generally linking the use of the judicial exception to a particular technological environment. Alternatively, as per claims 1-20, receiving or transmitting data over a network (among devices), e.g., using the Internet to gather data, and storing/retrieving data in a memory such as database, data being output for display on a user interface are insignificant extra-solution activity and well-known, routine and conventional (See MPEP 2106.05(d) & (g)), which do not provide significantly more to an abstract idea. Therefore, since there are no limitations in the claims 1-20 that transform the exception into a patent eligible application such that the claims amount to significantly more than the exception itself, and looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually, the claims are rejected under 35 USC § 101 as being directed to non-statutory subject matter.
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kinsey et al (US 2014/0136259) in view of Sobol et al (US 2016/0267438) in view of Jones-McFadden et al (US 2017/0011352).
As per Claim 1, Kinsey teaches a method comprising: 
receiving, at a processor from a user, a {transaction} task to be scheduled (para. 0055, regarding receiving from the customer device a request to reschedule the appointment (i.e., schedule a task); para. 0214, regarding “a consumer who is seeking a haircut appointment at 12:00 p.m. on Friday from a barber with a feedback rating of 4 or greater on a scale of 5, at a cost not to exceed $25 and at a business location that is within a two block radius of the consumer's place of work. If everything lines up, a match can be made and the service appointment can be automatically scheduled”; para. 0234, regarding “automated appointment requests from individual Customers 106-109 are matched with the Merchants 111-114 and by which appointment confirmations are coordinated and confirmed through the Merchants' 111-114 and the Customers' 106-109 calendars automatically”, also see para. 0302; para. 0224-0226, regarding the system of the invention including the processor to perform the functions of the invention); 
determining, by the processor, scheduled tasks of the user (para. 0393, regarding the system determining scheduled tasks such as board meeting and upcoming business trip; para. 0214, regarding the consumer's past and present data, including, e.g., past, present and future scheduled appointments, also para. 0234, regarding “…Memory 103 and Appointment Data 118, maintains all merchant scheduling and all individual consumer scheduling, and stores all newly created, pending, and past appointment actions, e.g., history, which is also referred to as learned or ongoing data”; para. 0224-0226, regarding the system of the invention including the processor to perform the functions of the invention); 
providing a notification to the user including a suggested time and day for performing the {transaction} task at a first location based on a scheduled location for at least one of the scheduled tasks (para. 0393, regarding “contact the Marketplace Server 100 to schedule the haircut appointment. Using the Appointment Data 118, the Marketplace Server 100 can negotiate between the barber's calendar and the consumer's calendar to find a time. Furthermore, the system can identify that the consumer has a board meeting within two blocks of the barbershop in the week before his business trip. Based on the travel time algorithms and the board meeting start time, the haircut can be scheduled automatically an hour before the board meeting and the appointment is confirmed and certified and entered on both the barber's and the consumer's calendar.”; para. 0018-0019, regarding providing notification of the appointment to the consumer/consumer device); 
receiving, from a location service of a mobile device, current location information for the user at a current time (para. 0321 and 410, regarding determining the customer is at the merchant (arrived early) or within a close distance and determining a second customer for the next appointment will be late (i.e., change in the scheduled tasks), as a result rescheduling the customer for an earlier appointment; para. 0046, 0059, 0271, 0317, regarding receiving/determining/tracking current location of a consumer/consumer device); 
determining, by the processor, that the transaction task is no longer available to be completed at the first location based on the current location information for the user (para. 0317 and 0318, regarding based on the current location and required time to travel to the service location, determining that the appointment at that service location at the original appointment time is no longer feasible/available to be completed; para. 0224-0226, regarding the system of the invention including the processor to perform the functions of the invention);
determining, by the processor, a likely future location of the mobile device based on the past activities of the user (para. 0353. “The merchants selected for evaluation can be, for example, those merchants that are geographically proximate to the customer, those that have provided the service to the customer in the past…”; also see 0410 and 0411, regarding tracking the location of the mobile device of the customers and determining when they will arrive at the appointment location (i.e., future location); also see para 0317-0318, regarding the arrival time is determined based on past activities including driving speed, traffic; para. 0224-0226, regarding the system of the invention including the processor to perform the functions of the invention);
determining, by the processor, whether the current location and the likely future location information indicates an improvement to one or more parameters associated with the suggested time and day, the one or more parameters including at least one non-location {time} based parameter (para. 0321 and 410, regarding determining the customer is at the merchant (arrived early) or within a close distance and determining a second customer for the next appointment will be late (i.e., change in the scheduled tasks), which results in improvement to the wait time of the customer; para. 0224-0226, regarding the system of the invention including the processor to perform the functions of the invention); and 
in response to determining that the current location and the predicted likely future location information indicates the improvement, sending an indication to the user to perform the {transaction} task at the current time (para. 0321 and 410, regarding determining the customer is at the merchant (arrived early) or within a close distance and determining a second customer for the next appointment will be late (i.e., change in the scheduled tasks), as a result rescheduling the customer for an earlier appointment, which results in improvement to the wait time of the customer; para. 0320, regarding “Accordingly, if the Marketplace Server 100 determines that there is a suitable appointment for exchange (Step 419), the late customer and the other customer having that appointment are notified, via their respective customer devices, of the possibility of exchanging appointments (Step 421), and the system awaits that other customer's acceptance (Step 423).”; para. 0328 “the appointments can be displayed to the user (e.g., via a user interface on the user's device)”).
While the term “transaction” in transaction task may have a broader reasonable interpretation, the applicant’s invention refers in various parts of the specification to financial transactions such as services provided by banks, financial institutions or ATMs. In order to expedite the prosecution of this application, this interpretation is covered in this examination as follows. Kinsey does not explicitly specify, however, Sobol teaches the task being a transaction task (abstract and para. 0033-0041, regarding scheduling appointment to complete a financial transaction at a financial institution location).
Before the earliest effective filing date of this application, it would have been obvious for one of ordinary skill in the art to have modified Kinsey with these aforementioned teachings from Sobol with the motivation for efficient addressing of the customer demand/requests for a specific type of task/merchant.
It would have been obvious to one of ordinary skill in the art, before the earliest effective filing date of this application, to include the features as taught by analogous art Sobol in the method and system of Kinsey, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the combination would have predictable results such as efficient addressing of the customer demand/requests for a specific type of task/merchant.
Kinsey in view of Sobol does not expressly specify {current location information} corresponding to a route displayed on a map of the mobile device, determining whether the transaction task is location-dependent or location-independent, wherein when the transaction task is location-independent, it is performable at a second location, a second location {different than a first location} and {determining improvement to parameters} in response to a determination that the transaction task corresponds to multiple locations the one or more parameters including at least one location based parameter related to the second location, modifying the route displayed on the map of the mobile device at the current time to include a stop to perform the transaction task. 
Jones-McFadden teaches {current location information} corresponding to a route displayed on a map of the mobile device (abstract, para. 0002, 0040, 0043, 0050, regarding monitoring/tracking current location of the user, and changes to the current location, para. 0014, 0034, 0054, 0063, 0075, regarding communicating with the user via the user’s mobile device, para. 0074, 0077, displaying map details to a user including routes displaying on a map current location and other locations on a route including the service locations); 
determining whether the transaction task is location-dependent or location-independent, wherein when the transaction task is location-independent, it is performable at a second location (Para. 0002, regarding “if the user is currently near a financial institution, the invention may determine that the user has an existing appointment with a credit card specialist at a different location [i.e., first location scheduled] in the future and schedule a new appointment with a new credit card specialist at the current location [i.e., second location] in real time.”);
determining in response to a determination that the transaction task corresponds to multiple locations whether the current location information and the likely future location indicate an improvement to one or more parameters, the one or more parameters including at least one location based parameter related to the second location and one non-location {time} based parameter (Para. 0002, regarding “if the user is currently near a financial institution, the invention may determine that the user has an existing appointment with a credit card specialist at a different location [i.e., first location scheduled] in the future and schedule a new appointment with a new credit card specialist at the current location [i.e., second location] in real time.”);
modifying the route displayed on the map of the mobile device at the current time to include a stop to perform the transaction task to perform the task at a second location (Para. 0002, regarding “if the user is currently near a financial institution, the invention may determine that the user has an existing appointment with a credit card specialist at a different location [i.e., first location scheduled] in the future and schedule a new appointment with a new credit card specialist at the current location [i.e., second location] in real time.”, abstract, para. 0002, 0040, 0043, 0050, regarding monitoring/tracking current location of the user, and changes to the current location, para. 0014, 0034, 0054, 0063, 0075, regarding communicating with the user via the user’s mobile device, para. 0074, 0077, displaying map details to a user including routes displaying on a map current location and other locations on a route including the service locations, regarding modifying the routes and locations).
Before the earliest effective filing date of this application, it would have been obvious for one of ordinary skill in the art to have modified Kinsey in view of Sobol with these aforementioned teachings from Jones-McFadden with the motivation for efficient addressing of the customer demand/requests for a specific type of task/merchant.
It would have been obvious to one of ordinary skill in the art, before the earliest effective filing date of this application, to include the features as taught by analogous art Jones McFadden in the method and system of Kinsey in view of Sobol, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the combination would have predictable results such as efficient addressing of the customer demand/requests for a specific type of task/merchant.

As per Claim 2, Kinsey in view of Sobol in view of Jones-McFadden teaches a method as provided in claim 1 above. Kinsey further teaches wherein the scheduled tasks are included on a calendar of a user (para. 0018, 0269, regarding entering/scheduling the appointment into the consumer calendar and the merchant calendar).

As per Claim 3, Kinsey in view of Sobol in view of Jones-McFadden teaches a method as provided in claim 2 above. Kinsey further teaches wherein providing the notification includes adding the {transaction} task to the calendar at the suggested time and day (para. 0018, 0269, regarding entering/scheduling the appointment into the consumer calendar and the merchant calendar, also see para. 0321 and 0410 and 0302).

As per Claim 4, Kinsey in view of Sobol in view of Jones-McFadden teaches a method as provided in claim 1 above. Kinsey further teaches wherein the scheduled tasks are determined from collected data including data of past user habits and locations (para. 0308, regarding “system can reference attributes in the customer's Consumer Persona 119 and Appointment Data 118 (e.g., gender, age, when the customer's last haircut was), evaluate the customer's attributes in conjunction with learned data based on attributes of other customers stored in the system (e.g., customers of same gender, of similar age, historical frequency of haircut), and determine that the customer is likely to request a haircut appointment in the near future”; para. 0311, regarding considering distance between merchant location and the consumer).

As per Claim 5, Kinsey in view of Sobol in view of Jones-McFadden teaches a method as provided in claim 1 above. Kinsey further teaches receiving a user modification to the suggested time and day, and rescheduling the suggested time and day based on the user modification (para. 0055, regarding receiving from the customer device a request to reschedule (i.e., different time and/or day) the appointment (i.e., schedule a task); para. 0321 and 410, regarding determining the customer is at the merchant (arrived early) or within a close distance and determining a second customer for the next appointment will be late (i.e., change in the scheduled tasks and user modification to the scheduled task), as a result rescheduling the customer for an earlier appointment, which results in improvement to the wait time of the customer; para. 0320, regarding “Accordingly, if the Marketplace Server 100 determines that there is a suitable appointment for exchange (Step 419), the late customer and the other customer having that appointment are notified, via their respective customer devices, of the possibility of exchanging appointments (Step 421), and the system awaits that other customer's acceptance (Step 423).”).

As per Claim 6, Kinsey in view of Sobol in view of Jones-McFadden teaches a method as provided in claim 5 above. Kinsey further teaches wherein the user modification includes at least one of a change in time, a change in day, a rejection of the suggested time and day, or a change in location (para. 0055, regarding receiving from the customer device a request to reschedule (i.e., different time and/or day) the appointment (i.e., schedule a task); para. 0321 and 410, regarding determining the customer is at the merchant (arrived early) or within a close distance and determining a second customer for the next appointment will be late (i.e., change in the scheduled tasks and user modification to the scheduled task), as a result rescheduling the customer for an earlier appointment, which results in improvement to the wait time of the customer; para. 0320, regarding “Accordingly, if the Marketplace Server 100 determines that there is a suitable appointment for exchange (Step 419), the late customer and the other customer having that appointment are notified, via their respective customer devices, of the possibility of exchanging appointments (Step 421), and the system awaits that other customer's acceptance (Step 423).”).

As per Claim 7, Kinsey in view of Sobol in view of Jones-McFadden teaches a method as provided in claim 2 above. Kinsey further teaches wherein receiving the {transaction} task includes receiving the {transaction} task on at least one of a website, a mobile device, a self- service terminal (SST), or an automated teller machine (ATM) (para. 0055, regarding receiving from the customer device a request to reschedule the appointment (i.e., schedule a task), para. 0058, regarding “the customer device is one of: a smart phone, a smart watch, smart glasses, a portable computer, and a tablet computer” which includes various type of mobile devices; also see para. 0235).

As per Claim 8, Kinsey in view of Sobol in view of Jones-McFadden teaches a method as provided in claim 1 above. Kinsey further teaches wherein the {transaction} task is received from a first device and the notification is provided to a second device (para. 0004, regarding providing notification of the appointment to a customer device of the customer and a merchant device of the selected merchant; para. 0055, regarding receiving from the customer device a request to reschedule the appointment (i.e., schedule a task); para. 0214, regarding “a consumer who is seeking a haircut appointment at 12:00 p.m. on Friday from a barber with a feedback rating of 4 or greater on a scale of 5, at a cost not to exceed $25 and at a business location that is within a two block radius of the consumer's place of work. If everything lines up, a match can be made and the service appointment can be automatically scheduled”; para. 0234, regarding “automated appointment requests from individual Customers 106-109 are matched with the Merchants 111-114 and by which appointment confirmations are coordinated and confirmed through the Merchants' 111-114 and the Customers' 106-109 calendars automatically”, also see para. 0302).

As per Claim 9, Kinsey in view of Sobol in view of Jones-McFadden teaches a method as provided in claim 1 above. Kinsey further teaches determining the suggested time and day based on at least one of cash stock of an automated teller machine (ATM), a current wait time at a bank branch, traffic information, weather, construction, or a user preference (para. 0317-0318, regarding considering distance, traffic, weather to estimate arrival time of the customer, and rescheduling (i.e., determining suggested time and day) when necessary).

As per Claim 10, Kinsey in view of Sobol in view of Jones-McFadden teaches a method as provided in claim 1 above. Kinsey further teaches automatically rescheduling the suggested time and day in response to determining a change in one of the scheduled tasks (para. 0321 and 410, regarding determining the customer is at the merchant or arrives early or within a close distance and determining a second customer for the next appointment will be late (i.e., change in the scheduled tasks), as a result rescheduling the customer for an earlier appointment).

As per Claim 11, Kinsey in view of Sobol in view of Jones-McFadden teaches a method as provided in claim 1 above. Kinsey further teaches wherein sending the indication includes providing a suggested route to complete the {transaction} task (para. 0382, regarding “…provide her with directions to the location of the dry cleaner”). Kinsey does not explicitly specify a map user interface. Sobol teaches providing suggested (service) locations on a map interface to complete the transaction task (para. 0043, regarding “…provide nearby locations at which the user can complete the pre-staged transaction and available times at which the user can do so. The available locations can be presented as a list or in the form of a map”).
Before the earliest effective filing date of this application, it would have been obvious for one of ordinary skill in the art to have modified Kinsey with these aforementioned teachings from Sobol with the motivation for efficient addressing of the customer demand/requests for a specific type of task/merchant via utilizing visual map interface.
It would have been obvious to one of ordinary skill in the art, before the earliest effective filing date of this application, to include the features as taught by analogous art Sobol in the method and system of Kinsey, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the combination would have predictable results such as efficient addressing of the customer demand/requests for a specific type of task/merchant via utilizing visual map interface.

As per Claim 12, Kinsey in view of Sobol in view of Jones-McFadden teaches a method as provided in claim 1 above. Kinsey further teaches wherein the one or more parameters include at least one of a threshold distance to a completion location for the {transaction} task, a fee associated with performing the {transaction} task, a time to the completion location for the {transaction} task, or a user preference (para. 0317-0318, regarding considering distance, traffic, weather to estimate arrival time of the customer, and rescheduling (i.e., determining suggested time and day) when necessary; para. 0321 and 410, regarding determining the customer is at the merchant or arrives early or within a close distance and determining a second customer for the next appointment will be late (i.e., change in the scheduled tasks), as a result rescheduling the customer for an earlier appointment; also see para. 0015, 0029, 0043, 0086, for considering the distance between the consumer and the merchant).

As per Claim 13, Kinsey in view of Sobol in view of Jones-McFadden teaches a method as provided in claim 1 above. Kinsey further teaches wherein the notification includes an identification of a person other than the user to complete the {transaction} task (para. 0382, regarding consumer is notified of a task in her spouse’s task list and queried if she could perform the task due to geographic proximity).

As per Claim 14, Kinsey in view of Sobol in view of Jones-McFadden teaches a method as provided in claim 1 above. Kinsey further teaches sending a second indication to the user indicating that the task has been completed by a person other than the user (para. 0382, “For example, a consumer's spouse can have a task list that includes various errand items. The consumer can also be linked to the task list. As the consumer is driving home from work, she can be alerted that a task list from that link includes "pick-up dry cleaning from Acme Cleaners on Main Street." The consumer can be queried as to whether or not she would like to accomplish that task and, advantageously, can be advised that accomplishing the task would not affect a next appointment. If the consumer decides to accept the task, the system can provide her with directions to the location of the dry cleaner. Furthermore, once the task is completed, the spouse can be notified and his task list can be updated.”).

As per Claim 15, Kinsey teaches a method comprising: 
providing a notification to a user including a suggested time and day for performing a {transaction} task at a first location based on a scheduled location for a previously scheduled task (para. 0393, regarding “contact the Marketplace Server 100 to schedule the haircut appointment. Using the Appointment Data 118, the Marketplace Server 100 can negotiate between the barber's calendar and the consumer's calendar to find a time. Furthermore, the system can identify that the consumer has a board meeting within two blocks of the barbershop in the week before his business trip. Based on the travel time algorithms and the board meeting start time, the haircut can be scheduled automatically an hour before the board meeting and the appointment is confirmed and certified and entered on both the barber's and the consumer's calendar.”; para. 0018-0019, regarding providing notification of the appointment to the consumer/consumer device); 
receiving, from a location service, current location information for the user at a current time (para. 0321 and 410, regarding determining the customer is at the merchant (arrived early) or within a close distance and determining a second customer for the next appointment will be late (i.e., change in the scheduled tasks), as a result rescheduling the customer for an earlier appointment; para. 0046, 0059, 0271, 0317, regarding receiving/determining/tracking current location of a consumer/consumer device); 
determining, by a processor, that the transaction task is no longer available to be completed at the first location based on the current location information for the user (para. 0317 and 0318, regarding based on the current location and required time to travel to the service location, determining that the appointment at that service location at the original appointment time is no longer feasible/available to be completed; para. 0224-0226, regarding the system of the invention including the processor to perform the functions of the invention); and 
determining, by the processor, a likely future location of the mobile device based on the past activities of the user (para. 0353. “The merchants selected for evaluation can be, for example, those merchants that are geographically proximate to the customer, those that have provided the service to the customer in the past…”; also see 0410 and 0411, regarding tracking the location of the mobile device of the customers and determining when they will arrive at the appointment location (i.e., future location); also see para 0317-0318, regarding the arrival time is determined based on past activities including driving speed, traffic; para. 0224-0226, regarding the system of the invention including the processor to perform the functions of the invention);
in response to determining that the current location information and the likely future location indicate an improvement to one or more parameters associated with the suggested time and day,  sending, using the processor, an indication to the user to perform the {transaction} task at the current time, the one or more parameters including at least one non-location {time} based parameter (para. 0321 and 410, regarding determining the customer is at the merchant (arrived early) or within a close distance and determining a second customer for the next appointment will be late (i.e., change in the scheduled tasks), which results in improvement to the wait time of the customer; para. 0320, regarding “Accordingly, if the Marketplace Server 100 determines that there is a suitable appointment for exchange (Step 419), the late customer and the other customer having that appointment are notified, via their respective customer devices, of the possibility of exchanging appointments (Step 421), and the system awaits that other customer's acceptance (Step 423).”; para. 0320, regarding “Accordingly, if the Marketplace Server 100 determines that there is a suitable appointment for exchange (Step 419), the late customer and the other customer having that appointment are notified, via their respective customer devices, of the possibility of exchanging appointments (Step 421), and the system awaits that other customer's acceptance (Step 423).”; para. 0328 “the appointments can be displayed to the user (e.g., via a user interface on the user's device)”; para. 0224-0226, regarding the system of the invention including the processor to perform the functions of the invention).
While the term “transaction” in transaction task may have a broader reasonable interpretation, the applicant’s invention refers in various parts of the specification to financial transactions such as services provided by banks, financial institutions or ATMs. In order to expedite the prosecution of this application, this interpretation is covered in this examination as follows. Kinsey does not explicitly specify, however, Sobol teaches the task being a transaction task (abstract and para. 0033-0041, regarding scheduling appointment to complete a financial transaction at a financial institution location).
Before the earliest effective filing date of this application, it would have been obvious for one of ordinary skill in the art to have modified Kinsey with these aforementioned teachings from Sobol with the motivation for efficient addressing of the customer demand/requests for a specific type of task/merchant.
It would have been obvious to one of ordinary skill in the art, before the earliest effective filing date of this application, to include the features as taught by analogous art Sobol in the method and system of Kinsey, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the combination would have predictable results such as efficient addressing of the customer demand/requests for a specific type of task/merchant.
Kinsey in view of Sobol does not expressly specify {current location information} corresponding to a route displayed on a map of the mobile device, determining whether the transaction task is location-dependent or location-independent, wherein when the transaction task is location-independent, it is performable at a second location, a second location {different than a first location} and in response to determining that the current location information indicates an improvement to one or more parameters associated with the suggested time and day and in response to a determination that the transaction task corresponds to multiple locations, modifying the route displayed on the map of the mobile device at the current time to include a stop to perform the transaction task. 
Jones-McFadden teaches {current location information} corresponding to a route displayed on a map of the mobile device (abstract, para. 0002, 0040, 0043, 0050, regarding monitoring/tracking current location of the user, and changes to the current location, para. 0014, 0034, 0054, 0063, 0075, regarding communicating with the user via the user’s mobile device, para. 0074, 0077, displaying map details to a user including routes displaying on a map current location and other locations on a route including the service locations); 
determining whether the transaction task is location-dependent or location-independent, wherein when the transaction task is location-independent, it is performable at a second location (Para. 0002, regarding “if the user is currently near a financial institution, the invention may determine that the user has an existing appointment with a credit card specialist at a different location [i.e., first location scheduled] in the future and schedule a new appointment with a new credit card specialist at the current location [i.e., second location] in real time.”);
in response to determining that the current location information and the likely future location indicate an improvement to one or more parameters associated with the suggested time and day and in response to a determination that the transaction task corresponds to multiple locations, modifying the route displayed on the map of the mobile device at the current time to include a stop to perform the transaction task to perform the task at a second location (Para. 0002, regarding “if the user is currently near a financial institution, the invention may determine that the user has an existing appointment with a credit card specialist at a different location [i.e., first location scheduled] in the future and schedule a new appointment with a new credit card specialist at the current location [i.e., second location] in real time.”, abstract, para. 0002, 0040, 0043, 0050, regarding monitoring/tracking current location of the user, and changes to the current location, para. 0014, 0034, 0054, 0063, 0075, regarding communicating with the user via the user’s mobile device, para. 0074, 0077, displaying map details to a user including routes displaying on a map current location and other locations on a route including the service locations, regarding modifying the routes and locations).
Before the earliest effective filing date of this application, it would have been obvious for one of ordinary skill in the art to have modified Kinsey in view of Sobol with these aforementioned teachings from Jones-McFadden with the motivation for efficient addressing of the customer demand/requests for a specific type of task/merchant.
It would have been obvious to one of ordinary skill in the art, before the earliest effective filing date of this application, to include the features as taught by analogous art Jones McFadden in the method and system of Kinsey in view of Sobol, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the combination would have predictable results such as efficient addressing of the customer demand/requests for a specific type of task/merchant.

As per Claim 16, Kinsey in view of Sobol in view of Jones-McFadden teaches a method as provided in claim 15 above. Kinsey further teaches receiving a user modification to the suggested time and day, and rescheduling the suggested time and day based on the user modification (para. 0055, regarding receiving from the customer device a request to reschedule (i.e., different time and/or day) the appointment (i.e., schedule a task); para. 0321 and 410, regarding determining the customer is at the merchant (arrived early) or within a close distance and determining a second customer for the next appointment will be late (i.e., change in the scheduled tasks and user modification to the scheduled task), as a result rescheduling the customer for an earlier appointment, which results in improvement to the wait time of the customer; para. 0320, regarding “Accordingly, if the Marketplace Server 100 determines that there is a suitable appointment for exchange (Step 419), the late customer and the other customer having that appointment are notified, via their respective customer devices, of the possibility of exchanging appointments (Step 421), and the system awaits that other customer's acceptance (Step 423).”).

As per Claim 17, Kinsey in view of Sobol in view of Jones-McFadden teaches a method as provided in claim 16 above. Kinsey further teaches wherein the user modification includes at least one of a change in time, a change in day, a rejection of the suggested time and day, or a change in location (para. 0055, regarding receiving from the customer device a request to reschedule (i.e., different time and/or day) the appointment (i.e., schedule a task); para. 0321 and 410, regarding determining the customer is at the merchant (arrived early) or within a close distance and determining a second customer for the next appointment will be late (i.e., change in the scheduled tasks and user modification to the scheduled task), as a result rescheduling the customer for an earlier appointment, which results in improvement to the wait time of the customer; para. 0320, regarding “Accordingly, if the Marketplace Server 100 determines that there is a suitable appointment for exchange (Step 419), the late customer and the other customer having that appointment are notified, via their respective customer devices, of the possibility of exchanging appointments (Step 421), and the system awaits that other customer's acceptance (Step 423).”).

As per Claim 18, Kinsey teaches a system comprising: 
a processor to (para. 0224-0226, regarding the system of the invention including the processor to perform the functions of the invention): 
receive, from a user, a {transaction} task to be scheduled (para. 0055, regarding receiving from the customer device a request to reschedule the appointment (i.e., schedule a task); para. 0214, regarding “a consumer who is seeking a haircut appointment at 12:00 p.m. on Friday from a barber with a feedback rating of 4 or greater on a scale of 5, at a cost not to exceed $25 and at a business location that is within a two block radius of the consumer's place of work. If everything lines up, a match can be made and the service appointment can be automatically scheduled”; para. 0234, regarding “automated appointment requests from individual Customers 106-109 are matched with the Merchants 111-114 and by which appointment confirmations are coordinated and confirmed through the Merchants' 111-114 and the Customers' 106-109 calendars automatically”; also see para. 0302); 
determine, by querying a database, scheduled tasks of the user (para. 0393, regarding the system determining scheduled tasks such as board meeting and upcoming business trip; para. 0214, regarding the consumer's past and present data, including, e.g., past, present and future scheduled appointments, also para. 0234, regarding “…Memory 103 and Appointment Data 118, maintains all merchant scheduling and all individual consumer scheduling, and stores all newly created, pending, and past appointment actions, e.g., history, which is also referred to as learned or ongoing data”; para. 0258. “Appointment Data 118 and Memory 103. In addition to managing the marketplace, these devices collectively maintain primary information. On behalf of both the merchant and the customer, they maintain the primary calendars, current and live transaction flow, and history and transaction documents”; para. 0317, regarding “the Marketplace Server 100 references [i.e., queries] Appointment Data 118 [i.e. database] to identify an appointment for a service that is scheduled on the calendars of a customer and merchant”); 
provide a notification to the user including a suggested time and day for performing the {transaction} task at a first location based on a scheduled location for at least one of the scheduled tasks (para. 0393, regarding “contact the Marketplace Server 100 to schedule the haircut appointment. Using the Appointment Data 118, the Marketplace Server 100 can negotiate between the barber's calendar and the consumer's calendar to find a time. Furthermore, the system can identify that the consumer has a board meeting within two blocks of the barbershop in the week before his business trip. Based on the travel time algorithms and the board meeting start time, the haircut can be scheduled automatically an hour before the board meeting and the appointment is confirmed and certified and entered on both the barber's and the consumer's calendar.”; para. 0018-0019, regarding providing notification of the appointment to the consumer/consumer device); 
receive, from a location service of a mobile device, current location information for the user at a current time (para. 0321 and 410, regarding determining the customer is at the merchant (arrived early) or within a close distance and determining a second customer for the next appointment will be late (i.e., change in the scheduled tasks), as a result rescheduling the customer for an earlier appointment; para. 0046, 0059, 0271, 0317, regarding receiving/determining/tracking current location of a consumer/consumer device); 
determine that the transaction task is no longer available to be completed at the first location based on the current location information for the user (para. 0317 and 0318, regarding based on the current location and required time to travel to the service location, determining that the appointment at that service location at the original appointment time is no longer feasible/available to be completed; para. 0224-0226, regarding the system of the invention including the processor to perform the functions of the invention);
determine a likely future location of the mobile device based on the past activities of the user (para. 0353. “The merchants selected for evaluation can be, for example, those merchants that are geographically proximate to the customer, those that have provided the service to the customer in the past…”; also see 0410 and 0411, regarding tracking the location of the mobile device of the customers and determining when they will arrive at the appointment location (i.e., future location); also see para 0317-0318, regarding the arrival time is determined based on past activities including driving speed, traffic; para. 0224-0226, regarding the system of the invention including the processor to perform the functions of the invention);
determine whether the current location information and the likely future location indicates an improvement to one or more parameters associated with the suggested time and day (para. 0321 and 410, regarding determining the customer is at the merchant (arrived early) or within a close distance and determining a second customer for the next appointment will be late (i.e., change in the scheduled tasks), which results in improvement to the wait time of the customer); and 
in response to the determination that the current location information and the predicted likely future location indicate the improvement, send an indication to the mobile device to perform the {transaction} task at the current time (para. 0321 and 410, regarding determining the customer is at the merchant (arrived early) or within a close distance and determining a second customer for the next appointment will be late (i.e., change in the scheduled tasks), which results in improvement to the wait time of the customer; para. 0320, regarding “Accordingly, if the Marketplace Server 100 determines that there is a suitable appointment for exchange (Step 419), the late customer and the other customer having that appointment are notified, via their respective customer devices, of the possibility of exchanging appointments (Step 421), and the system awaits that other customer's acceptance (Step 423).”; para. 0328 “the appointments can be displayed to the user (e.g., via a user interface on the user's device)”).
While the term “transaction” in transaction task may have a broader reasonable interpretation, the applicant’s invention refers in various parts of the specification to financial transactions such as services provided by banks, financial institutions or ATMs. In order to expedite the prosecution of this application, this interpretation is covered in this examination as follows. Kinsey does not explicitly specify, however, Sobol teaches the task being a transaction task (abstract and para. 0033-0041, regarding scheduling appointment to complete a financial transaction at a financial institution location).
Before the earliest effective filing date of this application, it would have been obvious for one of ordinary skill in the art to have modified Kinsey with these aforementioned teachings from Sobol with the motivation for efficient addressing of the customer demand/requests for a specific type of task/merchant.
It would have been obvious to one of ordinary skill in the art, before the earliest effective filing date of this application, to include the features as taught by analogous art Sobol in the method and system of Kinsey, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the combination would have predictable results such as efficient addressing of the customer demand/requests for a specific type of task/merchant.
Kinsey in view of Sobol does not expressly specify {current location information} corresponding to a route displayed on a map of the mobile device, determining whether the transaction task is location-dependent or location-independent, wherein when the transaction task is location-independent, it is performable at a second location, a second location {different than a first location} and {determining improvement to parameters} in response to a determination that the transaction task corresponds to multiple locations the one or more parameters including at least one location based parameter related to the second location, modifying the route displayed on the map of the mobile device at the current time to include a stop to perform the transaction task. 
Jones-McFadden teaches {current location information} corresponding to a route displayed on a map of the mobile device (abstract, para. 0002, 0040, 0043, 0050, regarding monitoring/tracking current location of the user, and changes to the current location, para. 0014, 0034, 0054, 0063, 0075, regarding communicating with the user via the user’s mobile device, para. 0074, 0077, displaying map details to a user including routes displaying on a map current location and other locations on a route including the service locations); 
determining whether the transaction task is location-dependent or location-independent, wherein when the transaction task is location-independent, it is performable at a second location (Para. 0002, regarding “if the user is currently near a financial institution, the invention may determine that the user has an existing appointment with a credit card specialist at a different location [i.e., first location scheduled] in the future and schedule a new appointment with a new credit card specialist at the current location [i.e., second location] in real time.”);
determining in response to a determination that the transaction task corresponds to multiple locations whether the current location information and the likely future location indicate an improvement to one or more parameters, the one or more parameters including at least one location based parameter related to the second location and one non-location {time} based parameter (Para. 0002, regarding “if the user is currently near a financial institution, the invention may determine that the user has an existing appointment with a credit card specialist at a different location [i.e., first location scheduled] in the future and schedule a new appointment with a new credit card specialist at the current location [i.e., second location] in real time.”);
modifying the route displayed on the map of the mobile device at the current time to include a stop to perform the transaction task to perform the task at a second location (Para. 0002, regarding “if the user is currently near a financial institution, the invention may determine that the user has an existing appointment with a credit card specialist at a different location [i.e., first location scheduled] in the future and schedule a new appointment with a new credit card specialist at the current location [i.e., second location] in real time.”, abstract, para. 0002, 0040, 0043, 0050, regarding monitoring/tracking current location of the user, and changes to the current location, para. 0014, 0034, 0054, 0063, 0075, regarding communicating with the user via the user’s mobile device, para. 0074, 0077, displaying map details to a user including routes displaying on a map current location and other locations on a route including the service locations, regarding modifying the routes and locations).
Before the earliest effective filing date of this application, it would have been obvious for one of ordinary skill in the art to have modified Kinsey in view of Sobol with these aforementioned teachings from Jones-McFadden with the motivation for efficient addressing of the customer demand/requests for a specific type of task/merchant.
It would have been obvious to one of ordinary skill in the art, before the earliest effective filing date of this application, to include the features as taught by analogous art Jones McFadden in the method and system of Kinsey in view of Sobol, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the combination would have predictable results such as efficient addressing of the customer demand/requests for a specific type of task/merchant.

As per Claim 19, Kinsey in view of Sobol in view of Jones-McFadden teaches a system as provided in claim 18 above. Kinsey further teaches wherein the one or more parameters include at least one of a threshold distance to a completion location for the {transaction} task, a fee associated with performing the {transaction} task, a time to the completion location for the {transaction} task, or a user preference (para. 0317-0318, regarding considering distance, traffic, weather to estimate arrival time of the customer, and rescheduling (i.e., determining suggested time and day) when necessary; para. 0321 and 410, regarding determining the customer is at the merchant or arrives early or within a close distance and determining a second customer for the next appointment will be late (i.e., change in the scheduled tasks), as a result rescheduling the customer for an earlier appointment; also see para. 0015, 0029, 0043, 0086, for considering the distance between the consumer and the merchant).

As per Claim 20, Kinsey in view of Sobol in view of Jones-McFadden teaches a system as provided in claim 18 above. Kinsey further teaches wherein the scheduled tasks are determined from collected data including data of past user habits and locations (para. 0308, regarding “system can reference attributes in the customer's Consumer Persona 119 and Appointment Data 118 (e.g., gender, age, when the customer's last haircut was), evaluate the customer's attributes in conjunction with learned data based on attributes of other customers stored in the system (e.g., customers of same gender, of similar age, historical frequency of haircut), and determine that the customer is likely to request a haircut appointment in the near future”; para. 0311, regarding considering distance between merchant location and the consumer).

Response to Arguments
Applicant’s arguments have been fully considered and found to be insufficient and unpersuasive to overcome all of the rejections in the most recent Office action. Details are provided below.

Arguments on rejections under 35 U.S.C. 112:
Claim rejections under this section have been withdrawn based on applicant’s amendments.

Arguments on rejections under 35 U.S.C. 101:
Applicants also argued that the claimed invention is not abstract and is directed to a technical solution to a technological problem. Examiner respectfully disagrees.
	Additional elements to the abstract idea are merely used as a tool to apply the abstract idea in a particular technological environment and/or merely links the use of the abstract idea to a particular technological environment as explained in detail in the rejection section above, which do not provide a practical application to the abstract idea. Applicant’s claimed invention at most is directed to an improvement to updating appointment time and/or location to improve customer service for a user, which does not include an improvement to a technology but rather, it would be an improvement to a business practice/model. See 2106.05(a)II “However, it is important to keep in mind that an improvement in the abstract idea itself (e.g. a recited fundamental economic concept) is not an improvement in technology”. 

Conclusion
Relevant prior art to the invention include Grimes et al (US 20150161665 A1), regarding tracking customer’s mobile device for past locations to predict a future location of the customer; Rademaker (CA 2831413 A1), regarding predicting future location of the customer based on past locations/activities; and Sidnal et al (N. S. Sidnal and S. S. Manvi, "Context Aware Mobile Commerce Using Agent Technology," 2006 International Symposium on Ad Hoc and Ubiquitous Computing, 2006, pp. 163-168, doi: 10.1109/ISAHUC.2006.4290666.)
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEHMET YESILDAG whose telephone number is (571)272-3257.  The examiner can normally be reached on M-F 8:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry O’Connor can be reached on 5712726787.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




Sincerely, 

/MEHMET YESILDAG/Primary Examiner, Art Unit 3624